Exhibit 10.4.3

Amendment

To

Pacific Capital Bancorp

Restated Employee Stock Ownership

Plan and Trust

January 1, 2006 Restatement

The Pacific Capital Bancorp Restated Employee Stock Ownership Plan and Trust, as
restated on January 1, 2006, is hereby amended on July 22, 2008, in the
following respects:

 

  1) Section 1.1 of the Plan is amended by deleting there from the last sentence
of the definition of “Compensation”.

 

  2) Article II of the Plan is amended to provide as follows:

Article II

Services

 

  2.1 Year of Eligibility Service

One year of Eligibility Service shall be determined in accordance with the
following provisions:

 

  (a) An employee shall be credited with one year of Eligibility Service upon
completion of 12 months of continuous service with Employer.

 

  (b) Notwithstanding the provisions of paragraph (a), service completed by an
employee prior to a “break in service” shall not be included in determining the
employee’s year of Eligibility Service unless the employee completes a year of
Eligibility Service after his “break in service” and either (i) the employee had
a non forfeitable right to any portion of his Account before his “break in
service” commenced, or (ii) the number of his consecutive “breaks in service” is
fewer than the greater of five or the aggregate number of his years of
Eligibility Service before his “break in service” commenced.

 

  2.2 Years of Vesting Service

Years of Vesting Service shall be determined in accordance with the following
provisions:

 

  (a) An employee shall be credited with a year of Vesting Service for each year
of employment following the employee’s completion of 12 months of continuous
employment with the Employer.



--------------------------------------------------------------------------------

  (b) Notwithstanding the provisions of paragraph (a), the following service
shall not be included in determining an employee’s years of Vesting Service:

 

  i. Service completed by the employee prior to his attainment of age 18.

 

  ii. Service completed by an employee prior to a Break in Service, unless the
employee completes a year of Vesting Service after his Break in Service and
either

 

  1. the employee had a nonforfeitable right to any portion of his Account
before his Break in Service commenced, or

 

  2. the number of his consecutive Breaks in Service is fewer than the greater
of five or the aggregate of his years of Vesting Service before his Break in
Service commenced.

 

  2.3 Exclusion of Vesting Service Completed Following a Break for Determining
Vested Interest in Prior Accrued Benefit

Notwithstanding any other provision of the Plan to the contrary, Vesting Service
completed by an Employee after a Break in Service shall not be included in
determining his vested interest in his Account attributable to employment prior
to such Break in Service if the number of his consecutive Breaks in Service is
five or more.

 

  2.4 Crediting of Service on Transfer or Amendment

Notwithstanding any other provision of the Plan to the contrary, if an Employee
is transferred from employment covered under a qualified plan maintained by an
Employer or a Related Company for which service is credited based on elapsed
time in accordance with Treasury Regulations Section 1.410(a)-7 to employment
covered under the Plan or, prior to amendment, the Plan provided for crediting
of service on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Eligibility
Service and Vesting Service hereunder as provided in Treasury Regulations
Section 1.41.0(a)-7(f)(l).

 

2



--------------------------------------------------------------------------------

  3) Section 6.3 of the Plan is amended to provide as follows:

 

  6.3 Allocation of Employer Contributions

Any Employer Contribution made by an Employer for a Contribution Period shall be
allocated among its Eligible Employees during the Contribution Period who have
met the allocation requirements for Employer Contributions described in this
Article. The allocable share of each such Eligible Employee shall be in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of such Compensation for all such Eligible Employees.

Notwithstanding the foregoing, if there is an Exempt Loan in effect for the
Contribution Period, the Employer Contribution shall first be applied to reduce
the Plan’s obligations under the terms of the Exempt Loan, reduced by any
interest or dividends that the Administrator has previously applied against the
Plan’s obligations for such Contribution Period under the terms of the Plan.
Shares of Employer Stock released from the Suspense Fund that are attributable
to Employer Contributions shall be allocated among the Accounts of Eligible
Employees as provided in the preceding paragraph.

In applying the provisions of this Section, Compensation earned by an Eligible
Employee during a Contribution Period shall be included in determining the
Eligible Employee’s allocable share of any Employer Contribution made for the
Contribution Period.

 

  4) Section 6.6 of the Plan is amended to provide as follows:

 

6.6 Allocation Requirements for Employer Contributions

A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Employer Contributions for such
Contribution Period only if he is employed as an Employee on the last day of the
Contribution Period.

 

  5) This amendment shall be effective as of January 1, 2008.

 

3